COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

SERGIO HERRERA,                                   §                No. 08-11-00193-CR
                            Appellant,
                                                  §                   Appeal from the
v.
                                                  §                 243rd District Court
THE STATE OF TEXAS,
                             Appellee.            §              of El Paso County, Texas

                                                  §                 (TC#20100D00593)

                                                  §

                                                ORDER


       The Court on its own motion ORDERS the Official Court Reporter for the 243rd District

Court of El Paso, Texas, to prepare a supplemental reporter’s record with the original State’s

Exhibit 21 (DVD) and the original State’s Exhibit 23 (DVD). The supplemental reporter’s

record is due with this Court on or before August 5, 2013. The Clerk of this Court will return the

original exhibits to the Official Court Reporter for the 243rd District Court of El Paso County,

Texas after final disposition of this appeal.

       IT IS SO ORDERED this 31st day of July, 2013.


                                                PER CURIAM


Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating